Mr. Justice Chytraus delivered the opinion of the court. Plaintiff in error contends that there is an attempt to increase and magnify the damages; that a less number of articles were injured than claimed and that the amount claimed to have been paid out for repairs, upon furniture injured, was not shown to be reasonable or necessary. As to this last mentioned contention, it it true, as a general proposition, that it was incumbent upon defendants in error to prove that they paid, for repairing or restoring the broken furniture, no more than a reasonable price, at the time in question, for doing such work. But the consequences of improperly objecting are frequently as grave as those of failing to properly object. It is well established that the party at whose instance an error is committed cannot after-wards complain of that error in a court of review.. McKinnie v. Lane, 230 Ill. 544; Smith v. Kimball, 128 Ill. 583; Oliver v. Oliver, 179 Ill. 9; Conness v. I., I. & I. Ry. Co., 193 Ill. 464; Glos v. Murphy, 225 Ill. 58. Parties are estopped, on review, by taking a position in the trial court. Ch. Term. R. R. Co. v. Schmelling, 197 Ill. 625. The attorney for defendants in error sought to prove the reasonable price of repairing the furniture in question and, at the very initial question on that line of evidence, the attorney for the plaintiff in error objected ánd .the court sustained the objection. The attorney for the defendants in error then did the next best thing by showing the value of the furniture as it was before being damaged by the negligence of plaintiff in error and, also, its value after it was damaged but before it was repaired. This showed the injuries thereto to have lessened its value by $606.10—much more than the repairing cost. Plaintiff in error has no just cause of complaint because defendants in error did not show that the amount paid out for repairs was reasonable, the necessity for paying out something is uncontroverted, and, furthermore, plaintiff in error, by its objection, is estopped from urging the error committed, as a ground for reversal. We cannot, upon the evidence herein, say that there was any attempt to increase or magnify the damages. True the receipt given by Essig, the driver, mentions forty as the number of dressers “marred more or less”, and the receipt for the repairing shows 144 dressers as having been more or less injured and repaired. We cannot consider such a receipt as the one here in question, given under the circumstances here shown, as conclusive upon Bernstein & Wolf, by way of estoppel. It was, undoubtedly, entitled to some weight as evidence. But there is evidence in this case both lessening the weight of that receipt as evidence and controverting it as to the number of pieces injured. The inspection of the furniture, wrapped up in paper, at the time of the unloading, is not shown to have been so close as to have disclosed injury to all pieces that were injured. The particular number cannot be considered established merely by the introduction of the receipt by Essig. The injury to many pieces does not appear to have been very great. We find no reason for disturbing the judgment of the court below. The judgment is affirmed. Affirmed.